Claimant, a laborer, while ih the réglilaT bóutse of his employment; pitching hay ftdm a hay MoW, Slipped and fell á distance Of about five feét, struck his head on a Cement floor and sustained a concussion Of the brain and also injured his hand: Prior to sustaining these injuries claimant suffered from a dormant luetic Or syphilitic condition, which; however, did not disable him from performing his regular duties. The Board found that due to the accidental injuries the luetic dr syphilitic Condition from which claimant suffered waS aggravated and as & result flared up. The evidence sustained the finding. Award Unanimously affirmed, With costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and HefferUan, JJ.